Citation Nr: 0622136	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  06-11 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for follicular non-
Hodgkin's lymphoma due to exposure to herbicides (Agent 
Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 
1981.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans' Affairs (VA), Louisville, Kentucky, 
Regional Office (RO), that denied the veteran's claim of 
service connection for follicular non-Hodgkin's lymphoma.  
The veteran perfected a timely appeal of this determination 
to the Board.

In May 2006, the veteran testified before the undersigned at 
a personal hearing conducted at the RO.

In July 2006, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.


FINDINGS OF FACT

1.  During his period of active duty, the veteran did not 
serve in the Republic of Vietnam and is thus not presumed 
exposed to Agent Orange.

2.  Follicular non-Hodgkin's lymphoma was not present in 
service or until many years thereafter, and is not related to 
service or to an incident of service origin, to include his 
reported in-service exposure to Agent Orange.


CONCLUSION OF LAW

Follicular non-Hodgkin's lymphoma was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309(a), 3.309(e), 20.1303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable AOJ decision on a claim for VA 
benefits.  In the present case, this was done.

In the Mayfield case, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) addressed the meaning 
of prejudicial error (38 U.S.C.A. § 7261(b)), what burden 
each party bears with regard to the Court's taking due 
account of the rule of prejudicial error, and the application 
of prejudicial error in the context of the VCAA duty to 
notify (38 U.S.C.A. § 5103(a)).  The Federal Circuit held, in 
effect, that the Board must specify what documents satisfy 
the duty to provide notice to a claimant, and that the Court 
must, if a case is appealed to the Court, specifically review 
the Board's findings regarding such notice.  Considering the 
decisions of the Court in Pelegrini and Mayfield, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In June and July 2005 letters, the RO informed the veteran of 
its duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  He was 
informed of what evidence was needed to substantiate his 
claim and what development actions had already been taken in 
his case.  He was told what evidence VA would obtain and what 
evidence he should obtain.  He was also informed that he 
could present any evidence relevant to his claim.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court must 
"take due account of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

The Board acknowledges that the veteran is currently 
receiving treatment from VA for his follicular non-Hodgkin's 
lymphoma.  However, the diagnosis of the veteran's condition 
is not in question.  The question involved in this case 
revolves around whether or not he was exposed to herbicides 
during active service.  Since the records of current 
treatment would not address this latter question, there is no 
need to remand this matter to obtain those records.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim for an increased rating is being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

Applicable laws and regulations

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp 2005).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and Hodgkin's disease becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2005).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence that 
establishes that the veteran was not exposed to any such 
herbicide agent.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.307(a)(6)(iii) (2005).  "Service in the 
Republic of Vietnam" means actual service in-country in 
Vietnam from January 9, 1962 through May 7, 1975, and 
includes service in the waters offshore, or service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).  See VAOPGCPREC 7-93 (holding that 
service in Vietnam does not include service of a Vietnam era 
veteran whose only contact with Vietnam was flying high-
altitude missions in Vietnamese airspace); and VAOPGCPREC 27-
97 (holding that mere service on a deep-water naval vessel in 
waters off-shore of the Republic of Vietnam is not qualifying 
service in Vietnam).

3.309(e) Disease associated with exposure to certain 
herbicide agents.  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of §3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of §3.307(d) are also 
satisfied.  
*	Chloracne or other acneform disease consistent with 
chloracne  
*	Type 2 diabetes (also known as Type II diabetes mellitus 
or adult-onset diabetes)  
*	Hodgkin's disease 
*	Chronic lymphocytic leukemia
*	Multiple myeloma
*	Non-Hodgkin's lymphoma
*	Acute and subacute peripheral neuropathy 
*	Porphyria cutanea tarda
*	Prostate cancer
*	Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea)
*	Soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) 
 Note 1: The term soft-tissue sarcoma includes the following:  
*	Adult fibrosarcoma
*	Dermatofibrosarcoma protuberans
*	 Malignant fibrous histiocytoma
*	Liposarcoma
*	Leiomyosarcoma
*	Epithelioid leiomyosarcoma (malignant leiomyoblastoma)
*	 Rhabdomyosarcoma
*	Ectomesenchymoma
*	Angiosarcoma (hemangiosarcoma and lymphangiosarcoma)
*	Proliferating (systemic) angioendotheliomatosis
*	Malignant glomus tumor
*	Malignant hemangiopericytoma
*	 Synovial sarcoma (malignant synovioma)
*	Malignant giant cell tumor of tendon sheath
*	Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas
*	Malignant mesenchymoma
*	Malignant granular cell tumor
*	Alveolar soft part sarcoma  Epithelioid sarcoma
*	Clear cell sarcoma of tendons and aponeuroses
*	Extraskeletal Ewing's sarcoma
*	Congenital and infantile fibrosarcoma
*	Malignant ganglioneuroma 
Note 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
'an approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Factual background

In his statements and May 2006 testimony, the veteran 
contends, in essence, that service connection is warranted 
for follicular non-Hodgkin's lymphoma because he developed 
the disease as a consequence of his claimed in-service 
exposure to Agent Orange while serving in northern Thailand.  
In this regard, although he acknowledges that he did not set 
foot in the Republic of Vietnam during his period of active 
duty, he emphasizes that the Board has previously granted 
service connection for a condition based on a veteran's 
presumed exposure to Agent Orange while serving in northern 
Thailand, and he urges that the Board resolve all doubt in 
this case and do likewise.  In support, he has provided the 
Board with a copy of a June 21, 1999, decision that 
established service connection for immunoblastic lymphoma on 
the basis that it was secondary to the veteran's likely in-
service exposure to Agent Orange; the veteran points out that 
the veteran in the June 21, 1999, case served in the same 
region of Thailand and at a similar time to when he served 
there.

As noted above, there is no question as to the diagnosis in 
the veteran's case.  He stated that he had begun to have 
problems in June 2003 and the objective medical records 
reflect that he has been diagnosed as having follicular non-
Hodgkin's lymphoma.

During the May 2006 hearing, the veteran testified that he 
had served at the Nakon-Phanom Thai Royal Air Force Base in 
Thailand between August 1969 and August 1970, and a review of 
his service records confirms his service at this base.  The 
veteran stated that the Air Base was adjacent to the Mekong 
River and to Laos and was approximately 60 miles from 
Vietnam.  He reported that his service position required him 
to work with construction crews; he explained that he was 
often at various construction sites around the perimeter of 
the base.  It was at these times he testified that he 
witnessed the spraying of Agent Orange.  He reported that the 
base would be attacked by the Viet Cong and that the 
perimeter was sprayed to provide a better view of any 
attacking forces.  

Although the evidence supports his testimony that he served 
at the Thai Air Force Base on the dates referred to, he has 
not presented any objective evidence that he was exposed to 
herbicides.  While the Board is sympathetic to his claims and 
does not doubt the veteran's credibility, the evidence simply 
does not support his contention that he was exposed to Agent 
Orange while serving in Thailand.  Significantly, the 
Department of Defense has not been able to identify that 
Agent Orange was used in northern Thailand on the dates that 
the veteran served there; rather, they have been able to 
identify the use of Agent Orange in northern Thailand only in 
1964 and 1965.  

As discussed above, the Board acknowledges the veteran's 
reliance on a Board decision rendered in June 1999.  In that 
the case, the veteran had also served in northern Thailand in 
1969 and 1970 at the same Air Force Base as in the instant 
case.  As noted earlier, the Board determined in that case 
that there was credible evidence that there was a reasonable 
probability that the veteran had been exposed to Agent 
Orange; as a result, service connection for immunoblastic 
lymphoma was granted as due to that exposure.  Although this 
archived decision was clearly presented to establish 
entitlement in the instant case, prior Board decisions are 
not binding.  38 C.F.R. § 20.1303 states

Although the Board strives for consistency in 
issuing its decisions, previously issued Board 
decisions will be considered binding only with 
regard to the specific case decided.  Prior 
decisions in other appeals may be considered in a 
case to the extent that they reasonably relate to 
the case, but each case presented to the Board will 
be decided on the basis of the individual facts of 
the case in light of applicable procedure and 
substantive law.

Therefore, the June 1999 Board decision in another appeal 
submitted by the veteran is not binding in this case.  
However, the Board has considered the outcome in that other 
appeal in relation to this case.  Although the cases are very 
similar, the Board finds no basis to conclude in this case 
that the veteran was exposed to herbicides because there is 
no objective evidence of record of such exposure.  This fact, 
coupled with the inability of the Department of Defense to 
establish that Agent Orange was used in northern Thailand on 
the dates that the veteran served there, argues against a 
finding that the veteran was exposed to this substance.  
Therefore, service connection for follicular non-Hodgkin's 
lymphoma due to exposure to herbicides must be denied.

Finally, the Board notes that there is no indication in the 
objective records that follicular non-Hodgkin's lymphoma was 
present in service.  Nor is there any indication that this 
disorder was present to a compensable degree within one year 
of service.  As a consequence, there is no objective evidence 
of record to support a grant of service connection on either 
a direct basis or on a presumptive basis pursuant to 
38 C.F.R. § 3.309(a) (2005).   See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation; see also Brock v. Brown, 10 Vet. App. 155 (1997), 
which found that the rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.

Therefore, it cannot be found that entitlement to service 
connection for follicular non-Hodgkin's lymphoma is warranted 
because the preponderance of the evidence is against the 
veteran's claim.


ORDER

Entitlement to service connection for follicular non-
Hodgkin's lymphoma due to exposure to herbicides (Agent 
Orange) is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


